internal_revenue_service index number department of the treasury p o box ben franklin station washington dc refer reply to cc dom it a‘6 - plr-108009-99 date jn dear this is in response to your submission of date requesting a private_letter_ruling addressing three issues raised by your marital settlement agreement of date specifically you requested a ruling that the salary payments you received from your former husband's corporation were incident to your divorce and thus were not taxable under sec_1041 of the internal_revenue_code in addition you requested a ruling that your former husband's corporation is not entitled to deduct these salary payments finally you under sec_162 because you did not perform any services for that corporation requested a ruling that the transfer of your stock in this corporation to your former husband was incident to your divorce and thus was not taxable under sec_1041 the internal_revenue_service will not issue a letter_ruling in all cases revproc_99_1 1999_1_irb_6 contains the procedural requirements for obtaining a letter_ruling from the service section dollar_figure provides that the service ordinarily will not issue a letter_ruling or determination_letter in certain areas because of the factual nature of the problem involved or because of other reasons revproc_99_3 r b and revproc_99_7 r b provide a list of these subject matters these lists letter_ruling or are not all-inclusive however because the service can decline to issue a a determination_letter when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case our office has thoroughly examined your ruling_request and supporting documents as discussed by telephone with on date we are unable to give you the rulings you have requested unless your former husband joins in the ruling_request this is impossible because we cannot rule in your case your dollar_figure user_fee will be refunded in the near future informed us however that your representative per your power_of_attorney we are sending a copy of this letter to your representative if you need further information please do not hesitate to call leo nolan pincite0 sincerely assistant chief_counsel income_tax and accounting by sehen f aes william a jackson chief branch ce 4l
